

 
 

--------------------------------------------------------------------------------

 

ML Realty Partners
Chas. Levy Circulating Company


INDUSTRIAL LEASE AGREEMENT


THIS INDUSTRIAL LEASE AGREEMENT (the "Lease") is made as of the "Lease Date" (as
defined herein) by and between MLRP Sergo LLC, a Delaware limited liability
company ("Landlord"), Chas. Levy Circulating Company, LLC, a Delaware limited
liability company ("Tenant") (the words "Landlord" and "Tenant" to include their
respective legal representatives, successors and permitted assigns where the
context requires or permits).


W I T N E S S E T H


1.           Basic Lease Provisions.  The following constitute the basic
provisions of this Lease:


(a)           Demised Premises:  As defined in Section 2.


(b)           Demised Premises Square Footage:  210,315 square feet.


(c)           Building Square Footage:  443,924 square feet.


(d)           Annual Base Rent:


Time Period                                                      Annual Base
Rent


Months 1-12*                                                      $809,712.75
Months 13-24                                                      $825,907.00
Months 25-36                                                      $842,425.15
Months 37-48                                                      $859,274.69
Months 49-60                                                      $876,459.16
Months 61-72                                                      $893,988.28
Months 73-84                                                      $911,868.00
Months 85-96                                                      $930,105.47
Months 97-108                                                      $948,707.62
Months 109-120                                                      $967,681.61
Months 121-122                                                      $164,505.90


(e)           Monthly Base Rent Installments:


Time Period                                                      Monthly Base
Rent


Months 1-12*                                                      $67,476.06
Months 13-24                                                      $68,825.58
Months 25-36                                                      $70,202.10
Months 37-48                                                      $71,606.14
Months 49-60                                                      $73,038.26
Months 61-72                                                      $74,499.00
Months 73-84                                                      $75,989.00
Months 85-96                                                      $77,508.79
Months 97-108                                                      $79,058.97
Months 109-120                                                      $80,640.13
Months 121-122                                                      $82,252.95


*   Notwithstanding any other provision of this Lease to the contrary, provided
that no Event of Default (as defined in Section 22 hereof) has occurred, Base
Rent shall abate for the first two (2) months of the Primary Term (or the first
sixty (60) days of the Term if the Term commences on a date other than the first
day of a calendar month) (the "Abatement Period").  If there is an occurrence of
an Event of Default Tenant at any time prior to or during the Abatement Period,
then all Base Rent for the Abatement Period shall come due immediately upon
demand by Landlord.


(f)           Commencement Date:  Upon substantial completion of the
Improvements in accordance with the provisions of the Tenant Improvement
Agreement attached hereto as Exhibit “C”.  At Landlord’s option, the
Commencement Date shall be confirmed pursuant to a Term Commencement Letter
substantially in the form attached hereto as Exhibit “D” and forming a part
hereof.


(g)           Expiration Date:  The last day of the one hundred twenty second
(122nd) full calendar month following the Commencement Date.


(h)           Term:  One hundred twenty two (122) full calendar months after the
Commencement Date (plus a partial month if the Commencement Date does not fall
on the first day of a calendar month), unless renewed or sooner terminated in
accordance with the provisions of this Lease.


(i)           Tenant's Operating Expense and Tax Percentage:  47.38%


(j)           Extension Options:  See Section 1 of Exhibit “I” attached hereto
and forming a part hereof.


(k)           Permitted Use:  Warehousing and distribution of Tenant’s products
and general office use ancillary thereto.


(l)           Address for notice:


Landlord:                                c/o ML Realty Partners, LLC
One Pierce Place
Itasca, IL  60143
Attn:  Asset Management
Facsimile:  (630) 250-2901


with a copy to:                                           c/o ML Realty
Partners, LLC
One Pierce Place
Itasca, IL  60143
Attn:  Michael J. Harmon
Facsimile: (630) 250-2901


Tenant:                                           Chas. Levy Circulating, LLC
27500 Riverview Center Blvd.
Bonita Springs, Florida 34134
Attn: Vice President of Facilities
Facsimile:  (239) 495-5129


(m)           Address for rental payments:


__________________________
__________________________
__________________________


(n)           Brokers:                                CB Richard Ellis and Mohr
Partners


(o)           Guarantor(s):                                Form of Guaranty is
attached hereto as Exhibit “H”.
Source Interlink Companies Inc. (“Guarantor”)
27500 Riverview Center Blvd.
Bonita Springs, Florida 34134
Attn: Vice President of Facilities
Facsimile:  (239) 475-5129


(p)           Security Deposit:                                Letter of Credit
in the amount of two (2) months Rent.


(q)           Exhibits:  The following Exhibits attached to this Lease are
incorporated herein by this reference and shall be deemed as a part of this
Lease:


Exhibit "A" Demised Premises
Exhibit "B" Legal Description of Land
Exhibit "C" Tenant Improvement Agreement
Exhibit "D" Term Commencement Letter
Exhibit "E" Estoppel Certificate
Exhibit "F" Rules and Regulations
Exhibit "G" Certificate of Authority
Exhibit "H" Guaranty
Exhibit "I" Additional Provisions
Exhibit "J" Broom Clean Condition and Repair Requirements
Exhibit "K" Letter of Credit Form


2.           Demised Premises.  For and in consideration of the rent hereinafter
reserved and the mutual covenants hereinafter contained, and upon all the terms
and provisions of this Lease, (i) Landlord does hereby lease and demise unto
Tenant, and Tenant does hereby lease and accept from Landlord the premises (the
"Demised Premises") known as Unit C (as crosshatched on Exhibit "A" attached
hereto and incorporated herein), located within a building (the "Building") at
9450 Sergo Drive, McCook, Illinois which is situated on the land ("Land")
described or depicted on Exhibit “B” attached hereto and incorporated herein
(the Building, the Land and any other improvements from time to time situated
thereon being hereinafter referred to collectively hereinafter from time to time
as the "Property") and (ii) Landlord also grants to Tenant a non-exclusive right
to use, in common with other tenants of the Building (and the employees, guests
and other invitees of such tenants), all driveways and curb cuts located on the
Land and other common areas of the Property (collectively, "Common
Areas").  Tenant shall have the exclusive right to use only the 172 car parking
spaces and 24 truck parking spaces depicted on Exhibit “A” attached hereto as
the “Chas. Levy Parking Area” (hereinafter the “Tenant Parking Area”), as
parking for its employees, customers and other invitees, however, Tenant, its
employees, customers and other invitees shall not be permitted to use any other
parking areas on the Property.  Tenant’s right to use the Common Areas and
Tenant Parking Area for the purposes intended is subject to and conditioned upon
Tenant’s compliance with such reasonable rules and regulations as may be
established from time to time.  Tenant shall not interfere with the rights of
any or all of Landlord, other tenants or licensees, or any other person entitled
to use the Common Areas or other parking areas serving the Building.  Without
limitation of the foregoing, Tenant shall not park or store any trailers on, or
conduct truck loading and unloading activities in the Tenant Parking Area
designated for car parking or in the Common Areas in a manner that unreasonably
disturbs, disrupts or prevents the use of the Common Areas or other parking
areas serving the Building by Landlord, other tenants or licensees or other
persons entitled to use the Common Areas or other parking areas serving the
Building.  Landlord, from time to time, may change any or all of the size,
location, nature and use of any of the Common Areas although such changes may
result in inconvenience to Tenant, so long as such changes do not materially and
adversely affect Tenant’s use of the Demised Premises.  In addition to the
foregoing, Landlord may, at any time, close or suspend access to any Common
Areas to perform any acts in the Common Areas as, in Landlord’s reasonable
judgment, are desirable to improve or maintain either or both of the Demised
Premises and the Property; provided, however, that Landlord shall use reasonable
efforts to limit any disruption of Tenant’s use and operation of the Demised
Premises in connection therewith.


3.           Term.  To have and to hold the Demised Premises for a term (the
"Term") commencing on the Commencement Date and ending on the Expiration Date,
unless renewed or terminated in accordance with the provisions of this
Lease.  The initial term of this Lease, specified in Section 1(h) is hereinafter
sometimes referred to as the "Primary Term".  If the lease is not fully executed
by the Commencement Date, the Commencement Date and the Expiration Date shall be
advanced by one day for each day of delay.  If the Landlord shall be unable to
give possession of the Demised Premises on the Commencement Date for any reason
Landlord shall not be liable for any damages caused thereby nor shall this Lease
be void or voidable, however, the Rent shall not commence until the Demised
Premises are available for occupancy by Tenant, at which time the Term shall
commence so as to give effect to the full stated Term.


4.           Base Rent.  Tenant shall pay to Landlord at the address set forth
in Section 1(l), as base rent for the Demised Premises, commencing on the
Commencement Date and continuing throughout the Term in lawful money of the
United States, the annual amount set forth in Section 1(d), payable in equal
monthly installments as set forth in Section 1(e) (the "Base Rent"), payable in
advance, without demand and without abatement, reduction, set-off or deduction,
on the first day of each calendar month during the Term.  Notwithstanding any
other provision of this Lease to the contrary, upon Tenant’s execution of this
Lease, Tenant will pay the first month’s rent in advance.  If the Commencement
Date shall fall on a day other than the first day of a calendar month, the Base
Rent shall be apportioned prorata on a per diem basis for the period between the
Commencement Date and the first day of the following calendar month.  If the
Term ends on a day other than the last day of a calendar month, Base Rent shall
likewise be apportioned prorata on a per diem basis for the calendar month in
which expiration or termination occurs.


5.           Security Deposit.


           (a)           Simultaneously with the execution of this Lease, Tenant
will deliver to Landlord the sum set forth in 1(p) of the Basic Lease Provisions
(the “Security Deposit”) as security for the full and faithful performance by
Tenant of each and every term, provision, covenant, and condition of this
Lease.  The Security Deposit shall be an unconditional and irrevocable letter of
credit (“Letter of Credit”) in the form attached hereto as Exhibit “K”.  The
Letter of Credit shall be issued by Wells Fargo Bank NA and located in Chicago,
Illinois.  Tenant shall ensure that at all times after the execution and
delivery of this Lease through the date that is thirty (30) days after the
Termination Date, an unexpired Letter of Credit in the amount of the Security
Deposit or cash in the amount of the Security Deposit shall be in the possession
of Landlord.  The Letter of Credit shall contain a so-called "evergreen" clause
providing that the Letter of Credit shall not be canceled unless the issuing
bank delivers thirty (30) days' prior written notice to Landlord.  Tenant shall
deliver to Landlord, no later than thirty (30) days prior to the expiry date of
the then outstanding and expiring Letter of Credit a replacement Letter of
Credit.  Failure by Tenant to deliver any replacement Letter of Credit as
required above shall entitle Landlord to draw under the outstanding Letter of
Credit and to retain the entire proceeds thereof for application as the Security
Deposit under this Lease, which will be held pursuant to Section 5(b)
below.  Failure by the issuer to honor a draw request on the Letter of Credit
shall be an Event of Default under the terms of this Lease entitling Landlord to
exercise its remedies hereunder.  Each Letter of Credit shall be for the benefit
of Landlord or its successors and assigns and shall entitle Landlord or its
successors or assigns to draw from time to time under the Letter of Credit in
portions or in whole upon presentation of a sight draft and statement by
Landlord that Landlord is entitled to draw thereunder pursuant to the terms and
provisions of this Lease.  Landlord shall have an unrestricted right to transfer
the Letter of Credit at anytime and to any successor to Landlord without the
payment of any transfer fee or other charge.


(b)             In the event that Tenant is in default under this Lease, fails
to perform any of the terms, provisions, covenants, or conditions of this Lease,
including, but not limited to, payment of Rent, or fails to deliver any
replacement Letter of Credit as provided above, Landlord may draw upon the
Letter of Credit and hold and apply the funds drawn as a cash security deposit
("Cash Security Deposit").  If Tenant defaults under this Lease or the exhibits
hereto, Landlord may use, apply, or retain the whole or any part of the proceeds
for the payment of such Rent in default, or for any other sum due Landlord or
which Landlord may, without prejudice to any other remedy, expend or be required
to expend by reason of Tenant’s default or failure to perform, including,
without limitation, any damages or deficiency accrued before or after any
re-entry by Landlord; provided, however, that any such use, application or
retention by Landlord of the whole or any part of the Cash Security Deposit
shall not be or be deemed to be an election of remedies by Landlord or viewed as
liquidated damages, it being expressly understood and agreed that,
notwithstanding such use, application or retention, Landlord shall have the
right to pursue any and all other remedies available to it under the terms of
this Lease or otherwise.  In the event that Landlord uses or applies any portion
of the Cash Security Deposit as hereinabove provided, Tenant shall replenish
such applied portions thereof within five (5) days of Landlord’s demand and
Tenant’s failure to do so within such five (5) day period shall be deemed an
Event of Default hereunder.  In the event of a sale of the Building, Landlord
shall transfer the Cash Security Deposit to the purchaser, and Landlord shall
thereupon be released from all liability for the return of such Cash Security
Deposit.  Tenant shall look solely to the new Landlord for the return of the
Cash Security Deposit.  Tenant shall not assign or encumber the money deposited
as security, and neither Landlord nor its successors or assigns shall be bound
by any such assignment or encumbrance.  The Cash Security Deposit will not bear
interest and may be commingled with other funds of Landlord.


6.           Operating Expenses, Taxes and Additional Rent.


(a)           Commencing on the Commencement Date, Tenant agrees to pay as
Additional Rent (as defined in Section 6(d) below) its proportionate share of
Operating Expenses and Taxes (as such terms are hereinafter
defined).  "Operating Expenses" shall be defined as all costs and expenses paid
or incurred by Landlord in connection with the ownership and operation of the
Land and Building including, without limitation, costs and expenses for
management, operation, repair, replacement and maintenance as necessary to keep
the Building and the Common Areas (including the Tenant Parking Area),
driveways, parking areas, landscaped areas and other areas associated therewith
in good order, condition and repair, including but not limited to, wages,
salaries, fringe benefits and payroll burden for employees utilized in the
management or the Building or the Property, exterior window cleaning, interior
and exterior painting, façade maintenance, maintenance of all water retention
facilities, discharge piping, fountains, pumps, catch basins and other
facilities, both on and off site, utilities for the common areas of and relating
to the Building, expenses associated with the driveways and parking areas
(including pavement repair, sealing and restriping, and snow, trash and ice
removal), non-tenant-specific security systems, lighting facilities, landscaped
areas, walkways, directional signage, curbs and drainage strips, relating to the
Building, all charges assessed against or attributed to the Land or the Building
pursuant to any operating declaration or similar agreement ("Protective
Covenants") governing the operation, maintenance or improvement of the Property
or any other common area of the facility, customary property management fees
(subject to the limitations stated below), all insurance premiums paid by
Landlord with respect to customary insurance coverages Landlord may carry from
time to time in respect of the Property consistent with prudent property
management practice, together with deductibles, and costs of capital
improvements applicable to the Property generally (and not because of the
particular use of the Property by a particular tenant), which cost shall be
amortized on a straight line basis over the useful life of such improvement, as
reasonably determined by Landlord, together with a reasonable finance charge not
to exceed two (2) percent over the Prime Rate (as defined herein).  Operating
Expenses shall not include (1) depreciation, interest and principal payments on
mortgages and other debt costs, (2) real estate brokers' leasing commissions or
compensation, (3) any cost or expenditure (or portion thereof) for which
Landlord is reimbursed, whether by insurance proceeds or otherwise, (4) the cost
of any service or improvements furnished to any other occupant of the Building
which Landlord does not provide to Tenant hereunder, (5) advertising and
promotional expenses, and (6) federal or other income and franchise taxes of
Landlord (other than any taxes which may be imposed upon rents); the costs
described in the foregoing items (1) through (6) shall be the sole and exclusive
responsibility of Landlord.  In no event shall Landlord increase property
management fees payable by Tenant in any calendar year by more than four percent
(4%) over the property management fees payable during the immediately preceding
calendar year.  Notwithstanding any other provision herein to the contrary, it
is agreed that if the Property is not fully occupied during any calendar year,
then an adjustment shall be made in computing the Operating Expenses for such
calendar year so that the Operating Expenses are computed as though the Building
had been fully occupied during such calendar year.  To the extent that Landlord
(or an affiliate thereof) incurs any expenses (such as, by way of illustration
only, multi-property service contracts or blanket insurance policies) in respect
of both the Property and any other properties owned by Landlord, Landlord may
include a fair and equitable apportionment of such expenses in Operating
Expenses.


(b)           The proportionate share of Operating Expenses and Taxes to be paid
by Tenant shall be a percentage of the Operating Expenses and Taxes based upon
the proportion that the stipulated square footage of the Demised Premises bears
to the total stipulated square footage of the Building (such figure being
referred to as "Tenant's Operating Expense and Tax Percentage" and set forth in
Section 1(i)).  Landlord shall estimate the total amount of Operating Expenses
and Taxes to be paid by Tenant during each calendar year and shall provide such
estimate to Tenant prior to or with reasonable promptness after the beginning of
each calendar year during the Term.  Tenant shall pay to Landlord one-twelfth
(1/12) of such sum on the first day of each calendar month during each such
calendar year, or part thereof, during the Term.  Landlord may during the course
of any year, redetermine the amount of its estimate of Operating Expenses and
Taxes for such year and adjust the amount of estimated Additional Rent
accordingly, whereupon Tenant shall pay the adjusted estimated Additional Rent
from and after the first day of the month following the month in which Landlord
delivers to Tenant written notice of such adjustment of estimated Additional
Rent.  Within a reasonable time after the end of each calendar year, Landlord
shall submit to Tenant a statement of the actual amount of Operating Expenses
and Taxes for such calendar year, and the actual amount owed by Tenant, and
within thirty (30) days after receipt of such statement, Tenant shall pay any
deficiency between the actual amount owed and the estimates paid during such
calendar year, or in the event of overpayment, Landlord shall, at the option of
Tenant (so long as no Event of Default has occurred and is then continuing),
credit the amount of such overpayment toward the next installment of Operating
Expenses and Taxes owed by Tenant or remit such overpayment to Tenant.  If the
Commencement Date shall fall on a day other than the first day of the calendar
year, and/or if the Expiration Date shall fall on a day other than the last day
of the calendar year, Tenant's proportionate share of the Operating Expenses and
Taxes for such calendar year shall be apportioned prorata.  No interest shall be
payable to Tenant on account of payments of estimated Additional Rent, and such
payments may be commingled.  If there exists any dispute as to (i) the amount of
Additional Rent, (ii) whether a particular expense is properly included in
Additional Rent or (iii) Landlord's calculation of Additional Rent (each an
“Additional Rent Dispute”), the events, errors, acts or omissions giving rise to
such Additional Rent Dispute shall not constitute a breach or default by
Landlord under this Lease and even if a judgment resolving the Additional Rent
Dispute is entered against Landlord, this Lease shall remain in full force and
effect and Landlord shall not be liable for any consequential damages resulting
from the event, error, act or omission giving rise to such Additional Rent
Dispute.  Notwithstanding the existence of an Additional Rent Dispute, Tenant
shall pay timely the amount of Additional Rent which is in dispute and will
continue to make all subsequent payments of Additional Rent as and when required
under this Lease, provided that the payment of such disputed amount and other
amounts shall be without prejudice to Tenant's position.


(c)           “Taxes” shall be defined as real estate and ad valorem taxes,
assessments, sewer rents, rates and charges, transit taxes, taxes based upon the
receipt of rent, and any other federal, state or local governmental charge,
general, special, ordinary or extraordinary, which are levied or assessed or
become a lien against the Property or any portion thereof, or are payable in any
calendar year during the Term and any tax in substitution of any of the
foregoing.  Taxes shall not include any franchise, capital, stock, transfer,
inheritance or income (other than rental income) tax imposed on Landlord.  In
case of special taxes or assessments which may be payable in installments, only
the amount of each installment and interest paid thereon paid during a calendar
year shall be included in taxes for that calendar year.  Taxes shall also
include any personal property taxes (attributable to the year in which paid)
imposed upon the furniture, fixtures, machinery, equipment, apparatus, systems
and appurtenances of Landlord used in connection with the operation of the
Building.  Taxes also include Landlord’s reasonable costs and expenses
(including reasonable attorney’s fees) in contesting or attempting to reduce any
taxes.


(d)           This shall be a net lease and Base Rent shall be paid to Landlord
net of all costs and expenses, except as herein provided.  The provisions for
payment of Operating Expenses and the Taxes are intended to pass on to Tenant
and reimburse Landlord for costs and expenses incurred in connection with
ownership and operation of the Demised Premises and Property and such additional
facilities now and in subsequent years as may be reasonably determined by
Landlord to be necessary to the Building or Property as a whole.  Any amounts
required to be paid by Tenant under this Lease and any charges or expenses
incurred by Landlord on behalf of Tenant under the terms of this Lease shall be
considered "Additional Rent" and Base Rent and Additional Rent may be referred
to collectively as “Rent.”  Any failure on the part of Tenant to pay such
Additional Rent when and as the same shall become due shall entitle Landlord to
the remedies available to it for non-payment of Base Rent.  Tenant's obligations
for payment of Additional Rent shall begin to accrue on the Commencement
Date.  No sum shall be deemed to have been paid under this Lease unless and
until such time as Landlord is in actual receipt of such payment in immediately
available good funds.


(e)           If applicable in the jurisdiction where the Demised Premises are
located, Tenant shall pay and be liable for all rental, sales, use and inventory
taxes or other similar taxes, if any, on the amounts payable by Tenant hereunder
levied or imposed by any city, state, county or other governmental body having
authority, such payments to be in addition to all other payments required to be
paid Landlord by Tenant under the terms of this Lease.  Tenant shall have no
responsibility for any income tax of any nature payable by Landlord.  Such
payment shall be made by Tenant directly to such governmental body if billed to
Tenant, or if billed to Landlord, such payment shall be paid concurrently with
the payment of the Base Rent, Additional Rent, or such other charge upon which
the tax is based, all as set forth herein.


(f)           Tenant or its representative shall have the right to examine
Landlord’s books and records with respect to the items in Landlord’s annual
statement during normal business hours at any time within one hundred eighty
(180) days following the furnishing by Landlord to Tenant of such
statement.  Unless Tenant shall take written exception to any item within sixty
(60) days after the furnishing of the foregoing statement, such statement shall
be considered as final and conclusively accepted by Tenant.  Any amount due to
Landlord as shown on any such statement, whether or not written exception is
taken thereto, shall be paid by Tenant within thirty (30) days after Landlord
shall have submitted the statement, without prejudice to any such written
exception.


7.           Use of Demised Premises.


(a)           The Demised Premises shall be used for the Permitted Use set forth
in Section 1(k) and for no other purpose.


(b)           Tenant will permit no liens to attach or exist against the Demised
Premises, and shall not commit any waste.


(c)           The Demised Premises shall not be used for any illegal purposes,
and Tenant shall not allow, suffer, or permit any vibration, noise, odor, light
or other effect to occur within or around the Demised Premises that could
constitute a nuisance or trespass for Landlord or any occupant of an adjoining
building, its customers, agents, or invitees.  Upon notice by Landlord to Tenant
that any of the aforesaid prohibited uses are occurring, Tenant agrees to
promptly remove or control the same.


(d)           Tenant shall not in any way violate any law, ordinance or
restrictive covenant affecting the Demised Premises, and shall not in any manner
use the Demised Premises so as to cause cancellation of, prevent the use of, or
increase the rate of, the fire and extended coverage insurance policy required
hereunder.


(e)           In the event insurance premiums pertaining to the Demised
Premises, the Building, or the common areas, whether paid by Landlord or Tenant,
are increased over the least hazardous rate available due to the nature of the
use of the Demised Premises by Tenant, Tenant shall pay such additional amount
as Additional Rent.


8.           Insurance.


(a)           Tenant covenants and agrees that from and after the date of
delivery of the Demised Premises from Landlord to Tenant, Tenant will carry and
maintain, at its sole cost and expense, (i) liability insurance in the
commercial general liability form (or reasonable equivalent thereto) covering
the Demised Premises and Tenant's use thereof against claims for personal injury
or death, property damage and product liability occurring upon, in or about the
Demised Premises, such insurance to be written on an occurrence basis (not a
claims made basis), with combined single limit coverage of not less than
$3,000,000.00 and with a general aggregate limit of not less than $5,000,000.00
for each policy year, and (ii) comprehensive automobile liability insurance
covering Tenant against any losses arising out of liability for personal
injuries or deaths of persons and property damage occurring in or about the
Demised Premises in the amount of not less than $3,000,000, combined single
limit.  The insurance coverage required under this Section 8(a) shall, in
addition, extend to any liability of Tenant arising out of the indemnities by
Tenant provided in this Lease and, if necessary, the policy shall contain a
contractual endorsement to that effect.


(b)           All policies of the insurance provided for in Section 8(a) shall
be issued in form reasonably acceptable to Landlord by insurance companies with
a rating of not less than "A," and financial size of not less than Class X, as
established in the most current available "Best's Insurance Reports", and
licensed to do business in the state in which the Building is located.  Each and
every such policy:


(i)           shall name Landlord as well as Mortgagee, as defined in Section
24, and any other party reasonably designated by Landlord, as an additional
insured, to the extent of the obligations of Tenant to Landlord under this Lease
which are insurable;


(ii)           a certificate thereof shall be delivered to Landlord prior to the
Lease Commencement Date and thereafter within thirty (30) days prior to the
expiration of each such policy, and, as often as any such policy shall expire or
terminate; with respect to any certificates of insurance delivered pursuant to
this subsection, Tenant shall, upon written request of Landlord, provide the
Landlord within thirty (30) days a copy of the provisions of the policy
evidenced by the certificate which govern or limit the coverage for the Demised
Premises, certified by the carrier or its agent to be correct and complete;
renewal or additional policies shall be procured and maintained by Tenant in
like manner and to like extent;


(iii)           shall contain a provision that the insurer will give to Landlord
and such other parties in interest at least thirty (30) days notice in writing
in advance of any material change, cancellation, termination or lapse, or the
effective date of any reduction in the amounts of insurance; and


(iv)           shall be written as a primary policy which does not contribute to
and is not in excess of coverage which Landlord may carry.


(c)           Tenant shall, from and after the Commencement Date, carry and
maintain, at its sole cost and expense, (i) insurance on the "all-risk" or
equivalent form against loss or damage to the personal property of Tenant within
the Building at its replacement value including, without limitation, stored
inventory, with companies, amounts and terms of coverage reasonably deemed
prudent by Tenant and (ii) workers’ compensation insurance per the applicable
state statutes covering all employees of Tenant.  Landlord shall have no
interest in or claim of any nature to the proceeds of any such insurance.  At
the request of Landlord, Tenant shall provide Landlord with a certificate of
such insurance, issued by the carrier or its agent, setting forth the terms of
coverage.


(d)           In the event that Tenant shall fail to carry and maintain the
insurance coverages set forth in this Section 8, Landlord may upon thirty (30)
days notice to Tenant (unless such coverages will lapse in which event no such
notice shall be necessary) procure such policies of insurance and Tenant shall
promptly reimburse Landlord therefor.


(e)           Landlord and Tenant hereby waive any rights each may have against
the other on account of any loss or damage occasioned to Landlord or Tenant, as
the case may be, their respective property, the Demised Premises, its contents
or to the other portions of the Building, to the extent that such loss or damage
is actually covered by fire and extended coverage insurance and is fully
reimbursed.  Landlord and Tenant each agree that, to the extent a waiver of
subrogation is obtainable from their respective insurance companies insuring the
property of either Landlord or Tenant, waiving any right of subrogation that
such insurers may have against Landlord or Tenant, as the case may be, for any
such loss, such waiver of subrogation shall be contained in their respective
policies.  If, for any reason, Tenant fails to insure its personal property and
contents (including inventory) within the Demised Premises, Tenant shall
conclusively be deemed to have waived any claim against or recovery from
Landlord to the extent that any such claim or recovery would have been covered
by an "all risks" casualty insurance policy for such personal property and
contents and therefore would have been within the scope of a waiver of
subrogation contained in such policy of insurance.


9.           Utilities.  During the Term, Tenant shall promptly pay as billed to
Tenant all rents and charges for water and sewer services and all costs and
charges for gas, steam, electricity, fuel, light, power, telephone, heat and any
other utility or service used or consumed in or servicing the Demised
Premises.  Any utilities which are not separately metered shall be billed to
Tenant by Landlord at Landlord's actual cost.  In the event Tenant's use of any
utility not separately metered is in excess of the average use by other tenants,
Landlord shall have the right to install a meter for such utility, at Tenant's
expense, and bill Tenant for Tenant's actual use.  If Tenant fails to pay any
utility bills or charges, Landlord may, at its option and upon reasonable notice
to Tenant, pay the same and, in such event, the amount of such payment, together
with interest thereon at the Interest Rate (as defined in Section 33) from the
date of such payment by Landlord will be added to Tenant's next due payment as
Additional Rent.


10.           Maintenance and Repairs.


(a)           Tenant shall, at its own cost and expense, maintain in good
condition and repair, and replace as necessary, the Demised Premises, including
but not limited to the heating, air conditioning and ventilation systems, glass,
windows and doors, sprinkler, all plumbing and sewage systems, fixtures,
interior walls, wall finishes, floors (including floor slabs), ceilings,
columns, storefronts, plate glass, skylights, pipes, mains, water and sewer
connections, truck docks and doors, dock bumpers, dock plates, levelers,
entrance doors, door jams, all electrical facilities and equipment including,
without limitation, lighting fixtures, lamps, fans and any exhaust equipment and
systems, electrical motors, and all other appliances and equipment (including,
without limitation, dock levers, dock shelters, dock seals and dock lighting) of
every kind and nature located in, upon or about the Demised Premises and return
the same to Landlord in the condition required under Section 32(b) hereof.  All
such maintenance, repairs and replacements shall be of first class quality and
sufficient for the proper maintenance and operation of the Demised
Premises.  Tenant shall keep and maintain the Demised Premises safe, secure and
clean, specifically including, but not by way of limitation, removal of waste
and refuse matter.  Tenant shall not permit anything to be done upon the Demised
Premises (and shall perform all maintenance and repairs thereto so as not) to
invalidate, in whole or in part, or prevent the procurement of any insurance
policies which may, at any time, be required under the provisions of this
Lease.  Tenant shall not obstruct or permit the obstruction of any parking area,
adjoining street or sidewalk.  During the Term, Tenant shall maintain in full
force and effect a service contract for the maintenance of the heating,
ventilation and air conditioning systems with an entity acceptable to
Landlord.  Such service contract shall conform to the requirements under the
warranty, if any, on said systems, including, but not limited to, replacement of
filters as necessary and provide for at least quarterly inspections and cleaning
of the applicable units, systems and equipment, together with such adjustments
and servicing as each such inspection discloses to be recommended or
required.  Tenant shall deliver to Landlord (i) a copy of said service contract
prior to the Commencement Date, and (ii) thereafter, a copy of a renewal or
substitute service contract within thirty (30) days prior to the expiration of
the existing service contract, and (iii) upon Landlord’s request, a copy of the
service log reflecting all services performed under such service contract.


(b)           Subject to the provisions of Sections 20 and 21, Landlord shall
maintain in good condition and repair the (i) Common Areas (including the Tenant
Parking Area), (ii) gutters, (iii) roof, (iv) foundation (beneath the floor
slab) and structural frame of the Building and (v) the structural soundness of
all exterior walls at Landlord’s cost; provided, however, that the roof, Common
Area and Tenant Parking Area repair and replacement (but repairs or replacements
of the foundation or structure of the Building) shall be deemed an Operating
Expense payable by Tenant to the extent permitted under Section 6(a) of this
Lease.  Landlord’s obligation shall exclude the cost of any maintenance or
repair required because of the act or negligence of Tenant or any of Tenant’s
subsidiaries or affiliates or subtenant(s), or any of Tenant’s or such
subsidiaries’ or affiliates’ or subtenant(s)’ agents, contractors, employees,
licensees or invitees (collectively, “Tenant’s Affiliates”), the cost of which
shall be the responsibility of Tenant.  Landlord shall never have any obligation
to repair, maintain or replace, pursuant to this subsection 10(b) or any other
provision of this Lease, any Tenant Change (as defined in Section 19 hereof).


(c)           Notwithstanding anything in Sections 6(a) and 10.1(a) to the
contrary, Landlord shall be responsible for the repair or replacement, as
determined in Landlord’s reasonable discretion, of any material defects to the
(i) electrical, gas, water, telecommunications, and sewer service extending from
the main service connection to the Building, to the extent such services are
located on the Property; (ii) mechanical services within the Demised Premises,
including, (1) the electrical lines, electrical components and lighting, and (2)
the plumbing and drain/sewer line, sprinkler system and fixtures; (iii) the
roof, foundation and walls of the Building; (iv) the parking lot and entry
drives servicing the Demised Premises, including lighting and striping; (v) the
docks within the Demised Premises, including all improvements thereto; (vi) all
flooring within the Demised Premises; (vii) all heating, ventilation and cooling
systems servicing the Demised Premises; (viii) all other improvements to the
Demised Premises, except for the Pre-Term Tenant Alterations (as defined in
Exhibit “C” hereto) and any Tenant Changes; and (ix) all other structural
components serving the Demised Premises as of the date hereof (collectively
referred to herein as, the “Landlord Warranty Items”) for a period of one (1)
year from the Commencement Date (“Warranty Period”).  Landlord’s obligations
under this Section 10(c) shall only apply to the Landlord Warranty Items serving
the Demised Premises as of the Commencement Date and Landlord shall have no
obligation or responsibility to repair or replace the Landlord Warranty Items
after the Warranty Period or any equipment, mechanical or other items installed
to service the Demised Premises in connection with the Improvements as provided
in Exhibit “C” hereto or at any time thereafter.  Tenant shall promptly notify
Landlord of any warranty claim and provide Landlord with its full cooperation
and access to the Demised Premises, as necessary for Landlord to complete any
such Landlord Warranty Item repairs.  Landlord’s obligation shall exclude the
cost of any repair or replacement of any damage or defects arising because of
(i) the act, misuse or negligence of Tenant or any of Tenant’s Affiliates, or
(ii) failure of Tenant to properly maintain such items as required herein, the
cost of which shall be the responsibility of Tenant.  In addition, Landlord
shall have no obligation to repair or replace any Landlord Warranty Items that
have been modified or repaired by Tenant, except to the extent that such
modifications or repairs made by Tenant are required pursuant to Tenant’s
maintenance obligations under this Lease.


(d)           Except to the extent caused by Landlord’s negligence, Landlord
shall not be liable to Tenant or to any other person for any damage occasioned
by failure in any utility system or by the bursting or leaking of any vessel or
pipe in or about the Demised Premises, or for any damage occasioned by water
coming into the Demised Premises or arising from the acts or neglects of
occupants of adjacent property or the public.


11.           Non-Liability and Indemnification.


(a)           Subject to Landlord’s indemnity under Subsection 10(c), none of
Landlord, any managing agent, Landlord’s members and their respective
affiliates, owners, partners, members, directors, officers, agents and employees
shall be liable to Tenant for any loss, injury, or damage, to Tenant or to any
other person, or to its or their property, irrespective of the cause of such
injury, damage or loss.  In the event that Landlord’s indemnity under Subsection
10(c) is applicable, it shall apply only as and to the specific extent expressly
provided in Subsection 10(c).  Further, none of Landlord, any managing agent,
Landlord’s members and their respective affiliates, owners, partners, members,
directors, officers, agents and employees shall be liable to Tenant (a) for any
damage caused by other tenants or persons in, upon or about the Property, or
caused by operations in construction of any public or quasi-public work; (b)
with respect to matters for which Landlord is liable, for consequential or
indirect damages, including those purportedly arising out of any loss of use of
the Demised Premises or any equipment or facilities therein by Tenant or any
person claiming through or under Tenant; or (c) for injury or damage to person
or property caused by fire, or theft, or resulting from the operation of heating
or air conditioning or lighting apparatus, or from falling plaster, or from
steam, gas, electricity, water, rain, snow, ice, or dampness, that may leak or
flow from any part of the Property, or from the pipes, appliances or plumbing
work of the same.


(b)           Except in the event of, and to the extent of, Landlord’s
negligence, sole negligence or willful misconduct, Tenant hereby indemnifies,
defends, and holds Landlord, its managing agent, Landlord’s members and their
respective affiliates, owners, partners, members, directors, officers, agents
and employees (collectively, “Landlord Indemnified Parties”) harmless from and
against any and all Losses (defined below) arising from or in connection with
any or all of:  (a) the conduct or management of either or both the Property and
the Demised Premises or any business therein, or any work or Tenant Changes, or
any condition created by any or all of Tenant and Tenant’s Affiliates in or
about the Demised Premises during the Term or during the period of time, if any,
prior to the Commencement Date that Tenant has possession of, or is given access
to, the Demised Premises; (b) any act, omission or negligence of any or all of
Tenant and Tenant’s Affiliates; (c) any accident, injury or damage whatsoever
occurring in, at or upon either or both of the Property and the Demised Premises
and caused by any or all of Tenant and Tenant’s Affiliates; (d) any breach by
Tenant of any or all of its warranties, representations and covenants under this
Lease; (e) any actions necessary to protect Landlord’s interest under this Lease
in a bankruptcy proceeding or other proceeding under the Bankruptcy Code; (f)
the creation or existence of any Hazardous Substances in, at, on or under the
Demised Premises or the Property, if and to the extent brought to the Demised
Premises or the Property or caused by Tenant or any party within Tenant’s
control; and (g) any violation or alleged violation by any or all of Tenant and
Tenant’s Affiliates of any law (collectively, “Tenant’s Indemnified
Matters”).  In case any action or proceeding is brought against any or all of
Landlord and the Landlord Indemnified Parties by reason of any of Tenant’s
Indemnified Matters, Tenant, upon notice from any or all of Landlord, managing
agent or any Mortgagee (as defined herein), shall resist and defend such action
or proceeding by counsel reasonably satisfactory to, or selected by,
Landlord.  The term “Losses” shall mean all claims, demands, expenses, actions,
judgments, damages (actual, but not consequential), penalties, fines,
liabilities, losses of every kind and nature, suits, administrative proceedings,
costs and fees, including, without limitation, attorneys’ and consultants’
reasonable fees and expenses, and the costs of cleanup, remediation, removal and
restoration, that are in any way related to any matter covered by the foregoing
indemnity.  The provisions of this Section 11 shall survive the expiration or
termination of this Lease.


(c)           Landlord hereby indemnifies, defends and holds Tenant harmless
from and against any and all Losses actually suffered or incurred by Tenant as
the direct result of any negligent, willful or intentional acts or omissions of
any or all of Landlord, managing agent and any parties within the direct and
sole control of either or both of Landlord and managing agent.  Notwithstanding
anything to the contrary set forth in this Lease, however, in all events and
under all circumstances, the liability of Landlord to Tenant, whether under this
Section 11(c) or any other provision of this Lease, shall be limited to the
interest of Landlord in the Property, and Tenant agrees to look solely to
Landlord’s interest in the Property for the recovery of any judgment or award
against Landlord, it being intended that Landlord shall not be personally liable
for any judgment or deficiency.  The provisions of this Section 11(c) shall
survive the expiration or termination of this Lease.


(d)           Notwithstanding anything to the contrary herein, nothing in this
Section 11 shall be deemed to exculpate Landlord from, or require Tenant to
indemnify Landlord for, Landlord’s negligent or willful acts or omissions.


12.           Tenant's Fixtures and Personal Property.  Tenant shall have the
right to install in the Demised Premises trade fixtures and personal property
required by Tenant or used by it in its business.  Tenant may remove any or all
such trade fixtures and personal property from time to time during the Term and
shall remove all such trade fixtures and personal property upon the expiration
or earlier termination of this Lease; provided, however, that Tenant may not
remove any property from the Demised Premises from and after the occurrence of
any Event of Default without the prior consent of Landlord.  Tenant shall repair
and restore any damage or injury to the Demised Premises (to the condition in
which the Demised Premises existed prior to such installation) caused by the
installation and/or removal of any such trade fixtures or personal property.


13.           Signs.  No sign, advertisement or notice shall be inscribed,
painted, affixed, or displayed on the windows or exterior walls of the Demised
Premises or on any public area of the Building, except in such places, numbers,
sizes, colors and styles as are approved in advance in writing by Landlord, such
approval not to be unreasonably withheld, delayed or conditioned, subject always
to the condition that all signs must conform to all applicable laws and
ordinances affecting the Demised Premises and the Protective Covenants.  Subject
to the foregoing requirements of this Section 13, if Tenant vacates the Demised
Premises during the Term, Tenant, may, subject to Landlord’s approval rights set
forth immediately above, post signage at a location on the Property acceptable
to Landlord, advertising the Demised Premises for sublease.  Any and all
permitted signs shall be installed, maintained and removed by Tenant at Tenant's
sole expense.


14.           Intentionally Omitted.


15.           Governmental Regulations.  Tenant shall promptly comply throughout
the Term, at Tenant's sole cost and expense, with all present and future laws,
ordinances and regulations of all applicable governing authorities relating to
all or any part of the Demised Premises, ordinary as well as extraordinary, or
to the use or manner of use of the Demised Premises or to the sidewalks, parking
areas, curbs and access ways adjoining the Demised Premises.  Tenant shall give
prompt notice to Landlord of any written notice it receives of the alleged
violation of any law or requirement of any governmental or administrative
authority with respect to either or both of the Demised Premises and the use or
occupation thereof.


16.           Environmental Matters.


(a)           For purposes of this Lease:


(i)             "Contamination" as used herein means the uncontained or
uncontrolled presence of or release of Hazardous Substances (as hereinafter
defined) into any environmental media from, upon, within, below, into or on any
portion of the Demised Premises, the Building, or the Property so as to require
remediation, cleanup or investigation under any applicable Environmental Law (as
hereinafter defined).


(ii)           "Environmental Laws" as used herein means all federal, state, and
local laws, regulations, orders, permits, ordinances or other requirements,
concerning protection of human health, safety and the environment, all as may be
amended from time to time.


(iii)           "Hazardous Substances" as used herein means any hazardous or
toxic substance, material, chemical, pollutant, contaminant or waste as those
terms are defined by any applicable Environmental Laws (including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. 9601 et seq. ("CERCLA") and the Resource Conservation and
Recovery Act, 42 U.S.C. 6901 et seq. ("RCRA") and any solid wastes,
polychlorinated biphenyls, urea formaldehyde, asbestos, radioactive materials,
radon, explosives, petroleum products and oil.


(b)           Tenant represents that all its activities on the Demised Premises
or the Property during the course of this Lease will be conducted in compliance
with Environmental Laws.  Tenant warrants that it is currently in compliance
with all applicable Environmental Laws affecting the business which Tenant
intends to conduct at the Demised Premises and that there are no pending or
threatened notices of deficiency, notices of violation, orders, or judicial or
administrative actions involving alleged violations by Tenant of any
Environmental Laws and relating to or affecting in any way the Demised
Premises.  Tenant, at Tenant's sole cost and expense, shall be responsible for
obtaining all permits or licenses or approvals under Environmental Laws
necessary for Tenant's operation of its business on the Demised Premises and
shall make all notifications and registrations required by any applicable
Environmental Laws to the extent applicable to the Demised Premises.  Tenant, at
Tenant's sole cost and expense, shall at all times comply with the terms and
conditions of all such permits, licenses, approvals, notifications and
registrations and with any other applicable Environmental Laws affecting in any
way the Demised Premises.  Tenant warrants that it will obtain all such permits,
licenses or approvals and make all such notifications and registrations required
by any applicable Environmental Laws necessary for Tenant's operation of its
business on the Demised Premises.  Tenant shall promptly provide Landlord or its
designated agent with complete copies of all communications, permits or
agreements with, from or issued by any governmental authority or agency
(federal, state or local) or any private entity relating in any way to the
presence, release, threat of release, or placement of Hazardous Substances on or
in the Demised Premises or any portion of the Property, or the generation,
transportation, storage, use, treatment, or disposal at, on, in or from the
Demised Premises, of any Hazardous Substances.


(c)           Tenant shall not cause or permit any Hazardous Substances to be
brought upon, kept, stored or used in or about the Demised Premises, the
Building, or the Property without the prior written consent of Landlord, which
consent may be granted or withheld in the absolute discretion of Landlord;
provided, however, that the consent of Landlord shall not be required for
cleaning supplies, toner for photocopying machines and other similar materials,
in containers and quantities reasonably necessary for and consistent with normal
and ordinary use by Tenant, at the Demised Premises, in the routine operation or
maintenance of Tenant's office equipment or in the routine janitorial service,
cleaning and maintenance for the Demised Premises.  Any Hazardous Substances
which are brought upon, kept, stored or used by Tenant or any Tenant Affiliate
in, on or about the Land, the Building or the Demised Premises are hereinafter
sometimes referred to as "Tenant Hazardous Substances".


(d)           Tenant shall not cause or permit the release of any Hazardous
Substances by Tenant or its agents, contractors, employees or invitees into any
environmental media such as air, water or land, or into or on the Demised
Premises, the Building or the Property in any manner that violates any
Environmental Laws.  If such release shall occur, Tenant shall (i) take all
steps reasonably necessary to contain and control such release and any
associated Contamination, (ii) clean up or otherwise remedy such release and any
associated Contamination in accordance with the highest standards of remediation
and to the satisfaction of Landlord and also to the extent required by, and take
any and all other actions required under, applicable Environmental Laws and
(iii) notify and keep Landlord reasonably informed of such release and response.


(e)           Regardless of any consents granted by Landlord pursuant to Section
16(c) allowing Hazardous Substances upon the Demised Premises, Tenant shall
under no circumstances whatsoever (i) cause or permit any activity on the
Demised Premises which would cause the Demised Premises to become subject to
regulation as a hazardous waste treatment, storage or disposal facility under
RCRA or the regulations promulgated thereunder; (ii) discharge Hazardous
Substances into the storm sewer system serving the Property; or (iii) install
any underground storage tank or underground piping on or under the Demised
Premises.


(f)           Tenant shall and hereby does indemnify Landlord and the other
Landlord Indemnified Parties and hold and defend (through counsel selected by
Landlord) Landlord and the other Landlord Indemnified Parties harmless from and
against any and all reasonable and actual expense, loss, and liability suffered
by Landlord or the other Landlord Indemnified Parties (with the exception of
those expenses, losses, and liabilities arising from Landlord's own gross
negligence or willful misconduct), by reason of Tenant's storage, generation,
handling, treatment, transportation, disposal, or arrangement for transportation
or disposal, of any Hazardous Substances (whether accidental, intentional, or
negligent) or by reason of Tenant's or any Tenant Affiliate’s breach of any of
the provisions of this Section 16.  Such expenses, losses and liabilities shall
include, without limitation, (i) any and all expenses that Landlord may incur to
comply with any Environmental Laws as a result of Tenant's or any Tenant’s
Affiliate’s failure to comply therewith; (ii) any and all costs that Landlord
may incur in studying or remedying any Contamination at or arising from the
Demised Premises as a result of a failure by Tenant to comply with this Section
16 or Environmental Laws; (iii) any and all costs that Landlord may incur in
studying, removing, disposing or otherwise addressing any Hazardous Substances
which are present at the Demised Premises as a result of a failure by Tenant or
any Tenant Affiliate to comply with this Section 16 or Environmental Laws; (iv)
any and all fines, penalties or other sanctions assessed upon Landlord by reason
of Tenant's failure to comply with Environmental Laws; and (v) any and all
reasonable legal and professional fees and costs incurred by Landlord in
connection with the foregoing. Notwithstanding the foregoing, Tenant shall have
the right and obligation to undertake and perform all such studying, remedying,
removing, disposing or otherwise addressing any Hazardous Substances which are
the responsibility of Tenant under this subsection (f), and Landlord shall not
perform such acts unless (x) Landlord is specifically required by Environmental
Laws to perform such acts or (y) Tenant has failed or refused to perform such
acts after having been afforded reasonable notice by Landlord and having had
reasonable opportunity to perform such acts.  The indemnity contained herein
shall survive the termination or expiration of this Lease.


(g)           Landlord shall have the right, but not the obligation, to enter
the Demised Premises at reasonable times throughout the Term, after prior
written notice to Tenant, to audit and inspect the Demised Premises for Tenant's
compliance with this Section 16.  Upon written request by Landlord, Tenant shall
provide Landlord with the results of reasonably appropriate tests of air, water
or soil to demonstrate that Tenant complies with all applicable laws, rules or
permits relating in any way to the generation, transport, storage, use,
treatment, disposal or presence of Hazardous Materials on, at, in or from all or
any portion of either or both of the Demised Premises and the Property.


(h)           In any case where there is any dispute or controversy regarding
the source of any Hazardous Substances, unless it is clearly and indisputably
proven that such Hazardous Substances were present in the Demised Premises on or
before the execution of this Lease or thereafter placed therein by (a) Landlord
or its employees, agents or contractors, or (b) by any tenant of the Building
other than Tenant, or (c) by any other third party not affiliated with Tenant,
it shall be conclusively deemed for all purposes of this Lease that such
Hazardous Substances were placed in the Demised Premises by Tenant or one of the
Tenant’s Affiliates.
(i)           Landlord shall indemnify and hold Tenant harmless from and against
any and all “Covered Liabilities and Costs” (as defined below) arising from (i)
the release of Hazardous Substances on the Property in violation of
Environmental Laws occurring prior to the commencement of the Term, and (ii) the
release of Hazardous substances on the Property in violation of Environmental
Laws by Landlord, its agents, employees, contractors, invitees and
licensees.  Covered Liabilities and Costs shall include only (i) reasonable
coasts that Tenant may incur in order to comply with any clean up of
Contamination required by any governmental entity responsible for enforcing
applicable Environmental Laws, (ii) fines, penalties or other sanctions assessed
against or imposed upon Tenant, (iii) reasonable professional fees incurred by
Tenant in connection with the foregoing, and (iv) damages to Tenant’s personal
property directly caused by such release to the extent not covered by Tenant’s
insurance required hereunder.  In the event that any claim arises under this
subsection (i) Landlord shall have the right and obligation to undertake and
perform, at its sole cost and expense, all necessary studies, removals,
disposals and remediation of such Contamination, as necessary to bring the
Property in compliance with such Environmental Laws.


17.           Acceptance of Demised Premises.


(a)           Except as set forth in this Lease, LANDLORD IS LEASING THE DEMISED
PREMISES TO TENANT “AS IS,” WITHOUT ANY REPRESENTATIONS OR WARRANTIES, INCLUDING
ANY EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS OR HABITABILITY,
AND WITHOUT ANY OBLIGATION TO ALTER, REMODEL, IMPROVE, REPAIR, DECORATE OR CLEAN
ANY PART OF THE DEMISED PREMISES OR COMMON AREAS.


(b)           Any improvements which Tenant proposes to make to the Demised
Premises shall be deemed a “Tenant Change” (as defined in Section 19) and shall
be made in strict accordance therewith.  Upon completion of such work, Tenant
shall furnish Landlord with final waivers of liens and contractors’ affidavits,
in such form as may be required by Landlord, Landlord’s title insurance company
and Landlord’s construction lender, from all parties performing labor or
supplying materials or services in connection with the work showing that all
such parties have been compensated in full and waiving all liens in connection
with the Demised Premises and Building.  Tenant shall submit to Landlord a
detailed breakdown of Tenant’s total construction costs, together with such
evidence of payment as is reasonably satisfactory to Landlord.


18.           Force Majeure.  Landlord shall not be in default under this Lease
to the extent Landlord is unable to perform any of its obligations on account of
any strike or labor problem, energy shortage, governmental withholding of
permits for work to be performed by Landlord for reasons outside of Landlord’s
control, governmental pre-emption or prescription, national emergency, or any
other cause of any kind beyond the reasonable control of Landlord (“Force
Majeure”).


19.           Tenant Alterations and Additions.  Tenant shall not make or permit
to be made any alterations, improvements, or additions to the Demised Premises
(a "Tenant Change"), without first obtaining on each occasion Landlord's prior
written consent; provided, however, that Tenant shall have the right, without
the prior written consent of Landlord, to make non-structural Tenant Changes
which require an expenditure of less than $10,000.00 for any one Tenant Change
and less than $100,000.00 in the aggregate over the Term.  Landlord shall
approve or reject a Tenant Change request within ten (10) business days after
receipt of written notice of such request; provided, however, that Landlord’s
failure to timely respond to a Tenant Change request shall be deemed a rejection
of such request.  As part of its approval process, Landlord may require that
Tenant submit plans and specifications to Landlord, for Landlord's approval and
to deliver to Landlord “as built” plans and specifications (in CAD format if
Landlord so requests) following the substantial completion
hereof.  Notwithstanding any other provision of this Lease to the contrary, the
term Tenant Change shall include any changes made to the Demised Premises by
Landlord or Tenant pursuant to the Tenant Improvement Agreement attached hereto
as Exhibit “C” and forming a part hereof.  Tenant shall be required to remove
all Tenant Changes to the Demised Premises at the end of the Term unless
Landlord provides written notice to Tenant, at least thirty (30) calendar days
prior to the end of the Term, that such Tenant Change must be left in the
Demised Premises.  Accordingly, Tenant shall, at its sole cost and expense and
upon the expiration or earlier termination of this Lease, remove the same and
restore the Demised Premises to its condition prior to such Tenant Change unless
notified to the contrary by Landlord as provided above.  All Tenant Changes
shall be performed in accordance with all legal requirements applicable thereto
and in a good and workmanlike manner with first-class materials.  Tenant shall
maintain insurance reasonably satisfactory to Landlord during the construction
of all Tenant Changes and shall provide Landlord with evidence thereof
satisfactory to Landlord prior to the commencement of construction.  No Tenant
Change shall be structural in nature or impair the structural strength of the
Building or reduce its value.  Tenant shall pay the full cost of any Tenant
Change and shall give Landlord such reasonable security as may be requested by
Landlord to insure payment of such cost.  With respect to any Tenant Change,
Landlord shall have no duty or obligation to make any replacement or repair
thereto, whether pursuant to Section 10 of this Lease or as required to comply
with any law or otherwise, whether interior or exterior, structural or
nonstructural, ordinary or extraordinary.


20.           Fire and Other Casualty.


(a)           If the Demised Premises are damaged or destroyed by fire or other
casualty, Landlord shall, subject to the limitations in subsection (b) of this
Section 20, promptly and diligently proceed to repair, rebuild or replace the
Demised Premises, so as to restore the Demised Premises to the condition in
which the Demised Premises existed immediately prior to such damage or
destruction.  If Landlord carries on any restoration or repair at the Demised
Premises pursuant to this Section 20 and Tenant continues to occupy any other
portion of the Demised Premises, Landlord shall take all such steps as may be
reasonable and practicable to prevent interference with Tenant's use and
enjoyment of the portion of the Demised Premises which Tenant continues to
occupy.  Landlord shall perform its obligations under this Section 20 in a
manner which will achieve restoration of any damage as soon as practicable,
giving due regard to the nature and scope of the damage, subject to the
occurrence of Permitted Delay.


(b)           Any provision of this Section 20 to the contrary notwithstanding,
if either (i) all or any portion of the Demised Premises is damaged by fire or
other casualty and the time period reasonably determined by Landlord to be
required for the actual restoration or repair of the Demised Premises will
exceed two hundred seventy (270) days from the date the casualty occurs or (ii)
the Demised Premises is damaged by fire or other casualty within twelve (12)
months preceding the end of the Term (which includes any renewal of the Term
then properly exercised by Tenant) either (x) to an extent exceeding twenty-five
percent (25%) of the then current value of the Demised Premises, or (y)
affecting a portion of the Demised Premises which is critical to Tenant’s
business operations and which cannot be relocated or restored, then either
Landlord or Tenant shall have the right, to be exercised by giving written
notice to the other (which notice shall set forth with specificity the basis for
giving the notice) within thirty (30) days after the occurrence of the casualty,
to terminate this Lease.  Termination shall be effective on a date specified in
the written notice, which date shall be not less than thirty (30) nor more than
sixty (60) days after the date the notice is given.  Upon such termination, the
term of this Lease shall end as if the date of termination were the date
originally specified for expiration of the Term.


(c)           If a casualty prevents Tenant from fully occupying the Demised
Premises, Base Rent shall abate, for so long as such full occupancy is
prevented, in proportion to the amount of the Demised Premises not usable by
Tenant as a result of the casualty; provided that if the casualty occurred as a
result of the act or negligence of Tenant, there shall be no such abatement
unless (and only to the extent) that the loss of rent is actually covered by
insurance carried by Landlord pursuant to Section 8.


21.           Condemnation.


(a)           If all of the Demised Premises is taken or condemned for a public
or quasi-public use ("Taking"), or if a Material Portion of the Demised Premises
(as hereinafter defined) is acquired in a Taking, Landlord shall promptly upon
receipt of notice thereof, give notice of such Taking to Tenant.  This Lease
shall then terminate as of the earlier of the date title to the condemned real
estate vests in the condemnor or the date on which Tenant is deprived of
possession of the Demised Premises.  In such event, the Base Rent herein
reserved and all Additional Rent and other sums payable hereunder shall be
apportioned and paid in full by Tenant to Landlord to that date, all Base Rent,
Additional Rent and other sums payable hereunder prepaid for periods beyond that
date shall forthwith be repaid by Landlord to Tenant, and neither party shall
thereafter have any liability hereunder, except that any obligation or liability
of either party, actual or contingent, under this Lease which has accrued on or
prior to such termination date shall survive.  A Taking shall have acquired a
"Material Portion of the Demised Premises" if the Taking:


(i)           affects more than 10% of the area of the Demised Premises or an
area which is critical to Tenant’s business operations and cannot be relocated
or restored; or


(ii)  
materially and adversely affects access to the Land or the Building.



(b)           If less than a Material Portion of the Demised Premises is
affected by a Taking, Landlord, to the extent of the award it receives, shall
restore the Demised Premises to a condition and to a size as nearly comparable
as reasonably possible to the condition and size thereof immediately prior to
the Taking, and there shall be an equitable adjustment to the Base Rent based on
loss of use of the Demised Premises as a result of the Taking.


(c)           Except as hereinafter expressly provided to the contrary, Landlord
shall be entitled to receive the entire award in any proceeding with respect to
any Taking provided for in this Section 21, without deduction therefrom for any
estate vested in Tenant by this Lease, and Tenant shall receive no part of such
award.  Nothing herein contained shall be deemed to prohibit Tenant from making
a separate claim, against the condemnor, to the extent permitted by law, for the
value of Tenant's moveable trade fixtures, machinery and moving expenses,
provided that the making of such claim shall not and does not adversely affect
or diminish Landlord's award.


22.           Tenant's Default.


(a)           The occurrence of any one or more of the following events shall
constitute an "Event of Default" of Tenant under this Lease:


(i)           if Tenant fails to pay Base Rent or any Additional Rent hereunder
as and when such rent becomes due and such failure continues for seven (7)
calendar days after Landlord gives written notice of such failure to Tenant;


(ii)           if Tenant permits to be done anything which creates a lien upon
the Demised Premises and fails to discharge, bond such lien or post security
with Landlord acceptable to Landlord within thirty (30) days after receipt by
Tenant of written notice thereof;


(iii)           if Tenant fails to maintain in force all policies of insurance
required by this Lease and such failure shall continue for more than ten (10)
days after Landlord gives Tenant notice of such failure;


(iv)           if any petition is filed by or against Tenant under any present
or future section or chapter of the Bankruptcy Code, or under any similar law or
statute of the United States or any state thereof (which, in the case of an
involuntary proceeding, is not permanently discharged, dismissed, stayed, or
vacated, as the case may be, within sixty (60) days of commencement), or if any
order for relief shall be entered against Tenant in any such proceedings;


(v)           if Tenant becomes insolvent or makes a transfer in fraud of
creditors or makes an assignment for the benefit of creditors;


(vi)           if a receiver, custodian, or trustee is appointed for the Demised
Premises or for all or substantially all of the assets of Tenant, which
appointment is not vacated within sixty (60) days following the date of such
appointment;


(vii)           if Tenant shall  fail to deliver to Landlord at least ten days
prior written notice, accompanied by an additional security deposit equal to two
monthly installments of Base Rent and then prevailing estimated Additional Rent,
prior to vacating or abandoning the Demised Premises;


(viii)           if Tenant fails to perform or observe any other term of this
Lease and such failure shall continue for more than ten (10) days after Landlord
gives Tenant notice of such failure;


(ix)           Source Interlink Companies Inc., the Guarantor under the Guaranty
dated of even date herewith and attached hereto as Exhibit “H”, breaches,
defaults under or fails to comply with any or all of the requirements of such
Guaranty; or


(x)           if Tenant vacates or abandons the Demised Premises during the Term
and fails to continue to comply with the terms of this Lease, including, but not
limited to maintenance of required insurance covered and keeping the same in
repair and secured.


(b)           Upon the occurrence of any Event of Default Landlord may, at
Landlord's option, without any demand or notice whatsoever (except as expressly
required in this Section 22):


(i)           Terminate this Lease by giving Tenant notice of termination, in
which event this Lease shall expire and terminate on the date specified in such
notice of termination and all rights of Tenant under this Lease and in and to
the Demised Premises shall terminate.  Tenant shall remain liable for all
obligations under this Lease arising up to the date of such termination, and
Tenant shall surrender the Demised Premises to Landlord on the date specified in
such notice; or


(ii)           Terminate this Lease as provided in Section 22(b)(i) hereof and
recover from Tenant all damages Landlord may incur by reason of Tenant's
default, including, without limitation, a sum which, at the date of such
termination, represents the (1) value of the excess, if any, of (a) the Base
Rent, Additional Rent and all other sums which would have been payable hereunder
by Tenant for the period commencing with the day following the date of such
termination and ending with the Expiration Date had this Lease not been
terminated, over (b) the aggregate reasonable rental value of the Demised
Premises for the period commencing with the day following the date of such
termination and ending with the Expiration Date had this Lease not been
terminated (which is hereby stipulated and agreed shall not exceed sixty percent
(60%) of the Rent reserved for such period under this Lease), plus (2) the costs
of recovering possession of the Demised Premises and all other expenses incurred
by Landlord due to Tenant's default, including, without limitation, reasonable
attorney's fees, plus (3) the unpaid Base Rent and Additional Rent earned as of
the date of termination plus any interest and late fees due hereunder, plus
other sums of money and damages owing on the date of termination by Tenant to
Landlord under this Lease or in connection with the Demised Premises, all of
which shall be deemed immediately due and payable; provided, however, that such
payments shall not be deemed a penalty but shall merely constitute payment of
liquidated damages, it being understood and acknowledged by Landlord and Tenant
that actual damages to Landlord are extremely difficult, if not impossible, to
ascertain.  The excess, if any, of subparagraph (ii)(1)(a) over subparagraph
(ii)(1)(b) herein shall be discounted to present value at the "Treasury Yield"
rate.  "Treasury Yield" shall mean the rate of return in percent per annum of
Treasury Constant Maturities for the length of time specified as published in
document H.15(5 19) (presently published by the Board of Governors of the U.S.
Federal Reserve System titled "Federal Reserve Statistical Release") for the
calendar week immediately preceding the calendar week in which the termination
occurs.  If the rate of return of Treasury Constant Maturities for the calendar
week in question is not published on or before the business day preceding the
date the Treasury Yield in question is to become effective, then the Treasury
Yield shall be based upon the rate of return of Treasury Constant Maturities for
the length of time specified for the most recent calendar week for which such
publication has occurred.  If no rate of return for Treasury Constant Maturities
is published for the specific length of time specified, the Treasury Yield for
such length of time shall be the weighted average of the rates of return of
Treasury Constant Maturities most nearly corresponding to the length of the
applicable period specified.  If the publishing of the rate of return of
Treasury Constant Maturities is ever discontinued, then the Treasury Yield shall
be based upon the index which is published by the Board of Governors of the U.S.
Federal Reserve System in replacement thereof or, if no such replacement index
is published, the index which, in Landlord's reasonable determination, most
nearly corresponds to the rate of return of Treasury Constant Maturities.  In
determining the aggregate reasonable rental value pursuant to subparagraph (ii)
(1)(b) above, the parties hereby agree that, at the time Landlord seeks to
enforce this remedy, all relevant factors should be considered, including, but
not limited to, (a) the length of time remaining in the Term, (b) the then
current market conditions in the general area in which the Building is located,
(c) the likelihood of reletting the Demised Premises for a period of time equal
to the remainder of the Term, (d) the net effective rental rates then being
obtained by landlords for similar type space of similar size in similar type
buildings in the general area in which the Building is located, (e) the vacancy
levels in the general area in which the Building is located, (f) current levels
of new construction that will be completed during the remainder of the Term and
how this construction will likely affect vacancy rates and rental rates and (g)
inflation; or


(iii)           Without terminating this Lease, Landlord may, without the
necessity of notice to the Tenant, terminate Tenant’s right of possession of the
Demised Premises pursuant to any available judicial proceeding and thereupon
enter into and upon and take possession of the Demised Premises or any part
thereof.  Any property then remaining in the Demised Premises may be removed and
stored in a warehouse or elsewhere at the cost of, and for the account of Tenant
without Landlord becoming liable for any loss or damage which may be occasioned
thereby.  Thereafter, Landlord shall use its best reasonable efforts as required
by Illinois law to lease to a third party the Demised Premises or any portion
thereof as the agent of Tenant upon such terms and conditions as Landlord may
deem necessary or desirable in order to relet the Demised Premises.  The
remainder of any rentals received by Landlord from such reletting, after the
payment of any indebtedness due hereunder from Tenant to Landlord, and the
payment of any costs and expenses of such reletting (including, without
limitation, leasing commissions and costs of preparing the Demised Premises for
reletting), shall be held by Landlord to the extent of and for application in
payment of future rent owed by Tenant, if any, as the same may become due and
payable hereunder, plus the costs and expenses relating to reletting as
described in the immediately preceding sentence.  If such rentals received from
such reletting shall at any time or from time to time be less than sufficient to
pay to Landlord the entire sums then due from Tenant hereunder, Tenant shall pay
any such deficiency to Landlord.  Notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for any such previous default provided same has not been cured; or


(iv)           Without liability to Tenant or any other party and without
constituting a constructive or actual eviction, suspend or discontinue
furnishing or rendering to Tenant any property, material, labor, utilities or
other service, wherever Landlord is obligated to furnish or render the same so
long as Tenant is in default under this Lease; or


(v)           With or without terminating this Lease, allow the Demised Premises
to remain unoccupied and collect rent from Tenant as it comes due; provided that
nothing contained in this Lease will relieve Landlord of its duty to mitigate
its damages to the extent required under the laws of the State of Illinois; or


(vi)           Pursue such other remedies as are available at law or equity.


(c)           If this Lease shall terminate as a result of or while there exists
an Event of Default hereunder, any funds of Tenant held by Landlord may be
applied by Landlord to any damages payable by Tenant (whether provided for
herein or by law) as a result of such termination or default.


(d)           Neither the commencement of any action or proceeding, nor the
settlement thereof, nor entry of judgment thereon shall bar Landlord from
bringing subsequent actions or proceedings from time to time, nor shall the
failure to include in any action or proceeding any sum or sums then due be a bar
to the maintenance of any subsequent actions or proceedings for the recovery of
such sum or sums so omitted.


(e)           No agreement to accept a surrender of the Demised Premises and no
act or omission by Landlord or Landlord's agents during the Term shall
constitute an acceptance or surrender of the Demised Premises unless made in
writing and signed by Landlord.  No re-entry or taking possession of the Demised
Premises by Landlord shall constitute an election by Landlord to terminate this
Lease unless a written notice of such intention is given to Tenant.  No
provision of this Lease shall be deemed to have been waived by either party
unless such waiver is in writing and signed by the party making such
waiver.  Landlord's acceptance of Base Rent or Additional Rent in full or in
part following an Event of Default hereunder shall not be construed as a waiver
of such Event of Default.  No custom or practice which may grow up between the
parties in connection with the terms of this Lease shall be construed to waive
or lessen either party's right to insist upon strict performance of the terms of
this Lease, without a written notice thereof to the other party.


(f)           If an Event of Default shall occur, Tenant shall pay to Landlord,
on demand, all expenses incurred by Landlord as a result thereof, including
reasonable attorneys' fees, court costs and expenses actually
incurred.  Landlord may, at the option of Landlord, cure any Event of Default
and the actual cost of such cure shall be payable by Tenant to Landlord within
thirty (30) calendar days after written demand and shall bear interest at the
Interest Rate until repayment in full by Tenant occurs; provided, however, that
if a failure by Tenant to perform or observe any term of this Lease gives rise
to circumstances or conditions which constitute an emergency threatening human
health or safety, Landlord shall, after making a reasonable effort to notify
Tenant, be entitled to take immediately curative action to the extent necessary
to eliminate the emergency.  Any cost so incurred by Landlord shall be
reasonably incurred and must not exceed the scope of the Event of Default in
question; and if such costs are chargeable as a result of labor or materials
provided directly by Landlord, rather than by unrelated third parties, the cost
shall not exceed the amount which would have been charged by a qualified third
party unrelated to Landlord.  Such costs must be reasonably documented and
copies of such documentation must be delivered to Tenant with the written demand
for reimbursement.


23.           Landlord's Right of Entry.  Tenant agrees to permit Landlord and
the authorized representatives of Landlord and of Lender to enter upon the
Demised Premises at all reasonable times for the purposes of inspecting the
Demised Premises, ascertaining Tenant's compliance with this Lease, curing any
Event of Default and making any repairs required to be performed by Landlord;
provided that, except in the case of an emergency, Landlord shall give Tenant
reasonable prior notice of Landlord's intended entry upon the Demised
Premises.  Nothing herein shall imply any duty upon the part of Landlord to do
any work required of Tenant hereunder, and the performance thereof by Landlord
shall not constitute a waiver of Tenant's default in failing to perform
it.  Landlord shall not be liable for inconvenience, annoyance, disturbance or
other damage to Tenant by reason of making such repairs or the performance of
such work in the Demised Premises or on account of bringing materials, supplies
and equipment into or through the Demised Premises during the course thereof and
the obligations of Tenant under this Lease shall not thereby be affected;
provided, however, that Landlord shall use reasonable efforts not to interfere
with Tenant's operations in the Demised Premises in making such repairs or
performing such work.  Landlord also shall have the right, upon giving prior
notice (which may be given verbally) to Tenant, to enter the Demised Premises at
all reasonable times to exhibit the Demised Premises to any prospective
purchaser, mortgagee or tenant.  During the final nine (9) months of the Term,
Landlord may place signs at the Demised Premises indicating that the Demised
Premises is available for rent.


24.           Mortgagee's Rights.


(a)           For purposes of this Lease:


(i)           "Mortgagee" as used herein means the holder of a Mortgage;


(ii)           "Mortgage" as used herein means any or all mortgages, deeds to
secure debt, deeds of trust or other instruments in the nature thereof which may
now or hereafter affect or encumber Landlord's title to the Demised Premises,
and any amendments, modifications, extensions or renewals thereof.


(b)           This Lease and all rights of Tenant hereunder are and shall be
subordinate to the lien and security title of any Mortgage.  Tenant recognizes
and acknowledges the right of Mortgagee to foreclose or exercise the power of
sale against the Demised Premises under any Mortgage.


(c)           Tenant shall, in confirmation of the subordination set forth in
Section 24(b) and notwithstanding the fact that such subordination is
self-operative, and no further instrument or subordination shall be necessary,
upon demand, at any time or times, execute acknowledge, and deliver to Landlord
or to Mortgagee any and all instruments requested by either of them to evidence
such subordination.


(d)           At any time during the Term, Mortgagee may, by written notice to
Tenant, make this Lease superior to the lien of its Mortgage.  If requested by
Mortgagee, Tenant shall, upon demand, at any time or times, execute, acknowledge
and deliver to Mortgagee, any and all instruments that may be necessary to make
this Lease superior to the lien of any Mortgage.


(e)           If Mortgagee (or Mortgagee's nominee, or other purchaser at
foreclosure) shall hereafter succeed to the rights of Landlord under this Lease,
whether through possession or foreclosure action or delivery of a new lease,
Tenant shall, if requested by such successor, attorn to and recognize such
successor as Tenant's landlord under this Lease without change in the terms and
provisions of this Lease and shall promptly execute and deliver any instrument
that may be necessary to evidence such attornment, provided that such successor
shall not be bound by (i) any payment of Base Rent or Additional Rent for more
than one month in advance, except prepayments in the nature of security for the
performance by Tenant of its obligations under this Lease, and then only is such
prepayments have been deposited with and are under the control of such
successor, (ii) any provision of any amendment to the Lease to which Mortgagee
has not consented, (iii) the defaults of any prior landlord under this Lease
except to the extent such Mortgagee was given notice of and an opportunity to
cure such default and failed to do so, or (iv) any offset rights arising out of
the defaults of any prior landlord under this Lease, except to the extent such
Mortgagee was given notice of and an opportunity to cure such default and failed
to do so.  Upon such attornment, this Lease shall continue in full force and
effect as a direct lease between each successor landlord and Tenant, subject to
all of the terms, covenants and conditions of this Lease.


25.           Financial Statements.  Tenant agrees to timely provide financial
information about itself and any Guarantor as requested by Landlord, including,
but not limited to, annual financial statements audited by independent certified
public accountants within ninety (90) days after the end of each fiscal year and
quarterly financial statements within sixty (60) days after the end of each
fiscal quarter and any other financial information reasonably requested by
Landlord (collectively, “Financial Information”).  Tenant agrees that Landlord
may deliver the Financial Information to any lender, prospective lender or
prospective purchaser of the Demised Premises.  Tenant hereby further agrees
that the Financial Information submitted by it to Landlord, and by any
guarantor(s) of Tenant’s performance under this Lease, whenever furnished to
Landlord and whether or not requested by Landlord, are material inducements to
the execution by Landlord of this Lease.  Tenant represents and warrants that
such Financial Information is, and all Financial Information, whether furnished
to Landlord and whether or not requested by Landlord, are true, correct and
complete in all material respects and fairly present the financial condition of
Tenant (and any Guarantor) for the respective periods covered thereby, and that
since the date thereof there has been no material adverse change in such
financial condition or operations of the applicable party.  Tenant hereby
authorizes Landlord to make credit inquiries with Tenant’s bank(s) and trade
references from time to time during the Term, and Tenant agrees to provide
Landlord with current references upon Landlord’s request and to authorize such
references to release credit information to Landlord.  Notwithstanding anything
in this Section 25 to the contrary, Guarantor shall not be required to provide
the Financial Information so long as Guarantor is a publicly traded company and
such information is reasonably obtainable through Guarantor’s public filings.


26.           Landlord’s Costs and Expenses of Litigation.  Any party in breach
or default under this Lease (the “Defaulting Party”) shall reimburse the other
party (the “Nondefaulting Party”) upon demand for any legal fees and court (or
other administrative proceeding) costs or expenses that the Nondefaulting Party
incurs in connection with the breach or default, regardless whether suit is
commenced or judgment entered.  Such costs shall include legal fees and costs
incurred for the negotiation of a settlement, enforcement of rights or
otherwise.  Furthermore, in the event of litigation, the court in such action
shall award to the party in whose favor a judgment is entered a reasonable sum
as attorneys’ fees and costs, which sum shall be paid by the losing party.
Tenant shall pay Landlord’s attorneys’ reasonable fees incurred in connection
with Tenant’s request for Landlord’s consent under provisions of this Lease
governing assignment and subletting, or in connection with any other act which
Tenant proposes to do and which requires Landlord’s consent.  The provisions of
this Section 26 shall survive the expiration or earlier termination of this
Lease.


27.           Estoppel Certificate.  Tenant agrees that on the Commencement Date
and at any time and from time to time thereafter, Tenant will execute,
acknowledge and deliver to Landlord, Landlord’s mortgagee, purchasers, or any
other third party designated by Landlord, within ten (10) days from request by
Landlord, a statement in writing in the form of Exhibit "E" attached hereto and
by this reference incorporated herein, with such modifications thereto as may be
necessary to render the statements therein factually accurate, and subject to
such modifications thereto as Landlord may reasonably require.  Tenant further
agrees to certify to any prospective purchaser or mortgagee any other reasonable
information specifically requested by such prospective purchaser or
mortgagee.  If Landlord does not receive estoppel certificate as required under
this Section 27 within the prescribed time, Tenant’s failure to timely deliver
such estoppel certificate shall constitute an Event of Default.


28.           Landlord Liability.  No owner of the Demised Premises, whether or
not named herein, shall have liability hereunder after it ceases to hold title
to the Demised Premises, except for obligations which may have theretofore
accrued.  No officer, director, shareholder, partner or principal of Landlord,
whether disclosed or undisclosed, nor any employee or agent thereof shall be
under any personal liability with respect to any of the provisions of this
Lease.


29.           Notices.  Any notice or payment required or permitted to be given
or served by either party to this Lease shall be deemed given when made in
writing and either (i) personally delivered, (ii) deposited with the United
States Postal Service, postage prepaid, to be mailed by registered or certified
mail, return receipt requested, (iii) delivered by overnight delivery service
providing proof of delivery, or (iv) facsimile with confirmation copy sent by
registered or certified mail, properly addressed to the address set forth in
Section 1(l) of the Basic Lease Provisions (as the same may be changed to
another address in the Continental United States by giving written notice of the
change not less than ten (10) days prior to effective date of the change);
provided, however, that the time period allowed for a response to any notice so
given shall not commence until the date of actual receipt of the
notice.  Refusal to accept delivery or inability to deliver as a result of a
change of address as to which no notice was properly given shall be deemed
receipt.


30.           Brokers.  Neither Landlord nor Tenant has engaged any brokers who
would be entitled to any commission or fee based on the execution of this Lease,
other than those set forth in Section 1(n) (the "Brokers") who will be paid by
Landlord pursuant to a separate agreement.  Neither Landlord nor Tenant have had
any conversations or negotiations with any broker except the Brokers concerning
the leasing of the Demised Premises to Tenant.  Landlord and Tenant hereby
indemnify each other against and from any claims for any brokerage commissions
(except those payable to the Brokers, all of which are payable by Landlord) and
all costs, expenses and liabilities in connection therewith, including, without
limitation, reasonable attorneys' fees and expenses, for any breach of the
foregoing.  The foregoing indemnification shall survive the termination of this
Lease for any reason.


31.           Assignment and Subleasing.


(a)           Tenant may not assign, mortgage, pledge, encumber or otherwise
transfer this Lease, or any interest hereunder, or sublet the Demised Premises,
in whole or in part, without on each occasion first obtaining the prior express
written consent of Landlord, which consent shall not, except as hereinafter
provided, be unreasonably withheld, delayed or conditioned.  Any change in
control of Tenant due to a merger, consolidation, stock transfer or asset sale
shall be considered an assignment or transfer which requires Landlord’s prior
written consent.  In making a determination to grant or withhold such consent,
in addition to any other relevant factors, Landlord shall be entitled to
consider the creditworthiness of the proposed assignee or sublessee, the nature
of the use of the Demised Premises contemplated by the proposed assignee or
sublessee and whether or not the proposed use will increase wear and tear on the
Demised Premises.  In addition, if the intended use by the proposed assignee or
sublessee involves in any way any Hazardous Substances other than the Hazardous
Substances then being used by Tenant at the Demised Premises, in accordance with
Section 17 of this Lease, and if such additional Hazardous Substances create, in
the reasonable judgment of Landlord an increased risk of Contamination at the
Demised Premises, Landlord shall be unconditionally entitled to withhold consent
to the proposed assignment or sublease.  Permitted subtenants or assignees shall
become liable directly to Landlord for all obligations of Tenant hereunder,
without, however, relieving Tenant of any of its liability hereunder; provided,
however, that so long as no Event of Default has occurred and is continuing,
Landlord shall not collect any rent directly from any subtenant of less than the
entire Demised Premises or otherwise interfere with the exercise by Tenant of
its rights as sublandlord under the sublease.  No assignment, mortgaging,
subletting or use or occupancy by others shall in any way be construed to
relieve (i) Tenant from any of its liability hereunder to pay Base Rent,
Additional Rent and all other sums payable by Tenant hereunder or to perform its
obligations hereunder (which shall in every instance continue as the liability
and obligation of a principal and not a surety) or (ii) Guarantor from any of
its liabilities under the Guaranty attached hereto as Exhibit “H” and forming a
part hereof, which Guaranty shall remain in full force and effect, or from
thereafter obtaining the express consent of Landlord to any other or further
assignment, mortgaging or subletting of this Lease.


(b)           If Tenant should desire to assign this Lease or sublet the Demised
Premises (or any part thereof), Tenant shall give Landlord written notice no
later than ten (10) business days in advance of the proposed effective date of
any proposed assignment or sublease, specifying (i) the name and business of the
proposed assignee or sublessee, (ii) a detailed description of the intended use
of the Demised Premises by the proposed assignee or sublessee, with particular
detail regarding any Hazardous Substances which will be used in any manner at
the Demised Premises; (iii) the amount and location of the space within the
Demised Premises proposed to be so subleased, (iv) the proposed effective date
and duration of the assignment or subletting, and (v) the proposed rent or
consideration to be paid to Tenant by such assignee or sublessee.  Tenant shall
promptly supply Landlord with financial statements and other information as
Landlord may reasonably request to evaluate the proposed assignment or sublease.


(c)           Landlord shall have a period of ten (10) business days following
receipt of such notice and other information requested by Landlord within which
to notify Tenant in writing that Landlord elects:  (i) to permit Tenant to
assign or sublet such space; or (ii) to refuse to consent to Tenant's assignment
or subleasing of such space and to continue this Lease in full force and effect
as to the entire Demised Premises.  Tenant agrees to reimburse Landlord for
reasonable legal fees and any other reasonable costs incurred by Landlord in
connection with any requested assignment or subletting.  Tenant shall deliver to
Landlord copies of all documents executed in connection with any permitted
assignment or subletting, which documents shall be in form and substance
reasonably satisfactory to Landlord and which shall require such assignee to
assume performance of all terms of this Lease on Tenant's part to be
performed.  No acceptance by Landlord of any rent or any other sum of money from
any assignee, sublessee or other category of transferee shall be deemed to
constitute Landlord's consent to any assignment, sublease, or transfer.


(d)           Any attempted assignment or sublease by Tenant in violation of the
terms and provisions of this Section 31 shall be void and such act shall
constitute an Event of Default.  In no event shall any assignment, subletting or
transfer, whether or not with Landlord's consent, relieve Tenant of its primary
liability under this Lease for the entire Term, and Tenant shall in no way be
released from the full and complete performance of all the terms hereof.  If
Landlord takes possession of the Demised Premises before the expiration of the
Term of this Lease, Landlord shall have the right, at its option to take over
any sublease of the Demised Premises or any portion thereof and such subtenant
shall attorn to Landlord, as its landlord, under all the terms and obligations
of such sublease occurring from and after such date, but excluding previous
acts, omissions, negligence or defaults of Tenant and any repair or obligation
in excess of available net insurance proceeds or condemnation award.  Tenant
shall reimburse Landlord for any costs incurred by Landlord in connection with
any sublease including any alterations to the Demised Premises or any other
portion of the Property undertaken in consequence thereof.


(e)           Landlord shall have the right to sell, transfer, assign, pledge,
and convey all or any part of the Land and the Building and all of Landlord's
rights under this Lease.  In the event Landlord assigns or otherwise conveys its
rights under this Lease, Landlord shall be entirely freed and released from any
obligations accruing thereafter under this Lease, and Tenant agrees to look
solely to Landlord's successor in interest for performance of such obligations.


(f)           If Tenant transfers or assigns this Lease or sublets the Demised
Premises in whole or in part to any permitted assignee or sublessee, Landlord
shall be entitled to receive, as Additional Rent, 50% of any "Rental Profit" (as
hereinafter defined) received by Tenant.  The term "Rental Profit" shall mean
the amount, calculated on a per square foot basis and not on an aggregate or
cumulative basis, by which (i) the total rental and other consideration (of any
nature whatsoever and however characterized) paid or delivered to Tenant by an
assignee of the interest of Tenant or sublessee of all or any part of the
Demised Premises, for the purpose of compensating Tenant directly or indirectly
for the assignment or sublease, exceeds (ii) the Monthly Base Rent Installments
paid by Tenant to Landlord pursuant to this Lease, after amortization of (x) the
reasonable costs of any improvements which Tenant has made for the purposes of
assigning or subletting all or part of the Demised Premises and (y) reasonable
and customary subletting and assignment leasing commissions paid by Tenant to
unaffiliated third parties.  By way of example, if Landlord grants the required
written consent to a sublease by Tenant of 10,000 square feet of the Demised
Premises and the total rental and other consideration received by Tenant for the
sublease equals a per annum rate of $4.50 per square foot and the per annum rate
per square foot for the Annual Base Rent then payable by Tenant is $4.25 per
square foot, the Rental Profit would be $0.25 per square foot and Landlord would
be entitled to receive its share of such Rental Profit concurrently with receipt
of each payment by the sublessee to Tenant.  Landlord shall be entitled to
receive payment of its share of Rental Profit as and when payments are received
by Tenant.


(g)           Notwithstanding anything contained herein to the contrary, Tenant
may without Landlord’s prior written consent, but subject to the remainder of
the requirements of this Section 31, assign this Lease, in whole or in part, or
sublease the Demised Premises, or any portion thereof, to any entity
controlling, controlled by or under common control with Tenant (collectively, an
“Affiliate”), or to any corporation (a “Successor Corporation”) into or with
which Tenant is merged or consolidated or to an entity which purchases all, or
substantially all, of the assets of Tenant (a “Purchaser”); provided, that (i)
Tenant gives Landlord written notice of such assignment or sublease not later
than ten (10) business days prior to the effective date of such assignment or
sublease, (ii) Tenant shall not be released from any liability under this Lease,
whether past, present or future, by reason of such assignment or sublease, (iii)
in the event of an assignment, the Affiliate, Successor Corporation or
Purchaser, as the case may be, assumes this Lease by a written assumption
agreement in form acceptable to Landlord in its reasonable judgment, delivered
to Landlord prior to the effective date of such assignment and (iv) the
Purchaser or Successor Corporation has a net worth after consummation of the
applicable transfer which is at least equal to or greater than the Tenant’s net
worth at the date of this Lease or Tenant’s net worth immediately prior to the
transaction resulting in such Purchaser or Successor Corporation becoming the
Tenant hereunder.  In addition, notwithstanding anything to the contrary in this
Lease, a registered offering of the stock of Tenant shall not be deemed an
assignment of this Lease requiring Landlord’s consent provided (i) there is no
material change in Tenant’s management on account thereof and (ii) Tenant gives
Landlord at least fifteen (15) days prior notice of such registered public
offering (however, notwithstanding the foregoing, in the event applicable law
prohibits Tenant from providing fifteen (15) days prior notice, then Tenant
shall only be required to provide notice at the earliest date allowed by
applicable law).  Any transfer permitted under this paragraph shall be referred
to herein as a “Permitted Transfer” and an Affiliate, Successor Corporation or
Purchaser may be referred to as a “Permitted Transferee.”


32.           Termination or Expiration.


(a)           No termination of this Lease prior to the normal ending thereof,
by lapse of time or otherwise, shall affect Landlord's right to collect rent for
the period prior to termination thereof.


(b)           Upon the end of the Term or termination of Tenant's right to
possession of the Demised Premises, Tenant will at once surrender and deliver up
the Demised Premises to Landlord, in compliance with the requirements of Exhibit
“J” attached hereto and forming a part hereof, ordinary wear and tear (as is
attributable to deterioration by reason of time and normal usage in spite of
Tenant’s reasonable care) excepted.  As used herein (i) "Broom Clean" means free
from all debris, dirt, rubbish, oil, grease, tire tracks, marking tape or other
substances, inside the Demised Premises and outside of the Building, and (ii)
"Good Condition" means that the Demised Premises are in good condition and in
good working order.  Any damage caused by removal of Tenant from the Property,
including any damage caused by the removal of Tenant's Property under Section
32(c) below, shall be repaired and paid for by Tenant prior to the end of the
Term.


(c)           Upon the end of the Term or termination of Tenant's right to
possession of the Demised Premises, Tenant shall remove all Tenant Changes
unless Landlord has provided written notice to the contrary as provided in
Section 19 hereof ("Required Removables") and all of Tenant's personal property
and trade fixtures (including, without limitation, all of Tenant's equipment and
all computer and telecommunications cabling and wiring both within and outside
the Demised Premises and all signage), which removal shall be done in a good,
workmanlike and lien-free manner, and upon such removal Tenant shall repair all
damage to the Demised Premises, the Building and the Land caused by the
installation or removal of such items (including the removal of any and floor
bolts) and restore the Demised Premises to its condition prior to the
installation of such items.  If Tenant does not remove any items comprising
Tenant's property or the Required Removables prior to the end of the Term, then
Landlord may remove such items and repair and restore the Demised Premises and
Tenant shall pay the cost of such removal, repair and restoration to Landlord
upon demand.  If Tenant does not remove any items comprising Tenant's property,
or the Required Removables, in addition to any other remedies of Landlord, then
Tenant shall be conclusively presumed to have conveyed such items to Landlord
without further payment or credit by Landlord to Tenant or, at Landlord's sole
option, such items shall be deemed abandoned, in which event Landlord may cause
such items to be stored, removed or disposed of at Tenant's expense, without
notice to Tenant and without obligation to compensate Tenant.


(d)           If Tenant remains in possession of the Demised Premises after
expiration of the Term, with or without Landlord's acquiescence and without any
express agreement of the parties, Tenant shall be a tenant-at-sufferance at one
hundred ten percent (110%) of the Base Rent in effect at the end of the Term,
for the first thirty (30) days of such holdover, increased to one hundred fifty
percent (150%) after the expiration of such thirty (30) day period.  Tenant
shall also continue to pay all other Additional Rent due hereunder, and there
shall be no renewal of this Lease by operation of law.  In addition to the
foregoing, in the event that Tenant remains in possession of the Demised
Premises after the expiration of the Term, Tenant shall be liable for all
damages, direct and consequential, incurred by Landlord as a result of such
holdover.  No receipt of money by Landlord from Tenant after the termination of
this Lease or Tenant's right of possession of the Demised Premises shall
reinstate, continue or extend the Term or Tenant's right of possession.


33.           Late Payments.  In the event any installment of rent, inclusive of
Base Rent, or Additional Rent or other sums due hereunder, if any, is not paid
within five (5) days after the same comes due, Tenant shall pay a late charge
equal to five percent (5%) of such past due amount.  Any installment of Base
Rent, Additional Rent or other sums due hereunder, which is not paid within
thirty (30) calendar days after the date when such rent is due shall, after such
thirty (30) day period, bear interest at the Interest Rate.  The term "Interest
Rate," as used in this Lease, shall mean a per annum rate of interest equal to
five percent (5%) in excess of the Prime Rate (as herein defined) in effect from
time to time.  The term "Prime Rate", as used in this Lease, shall mean the
prime rate of interest as then most recently published in The Wall Street
Journal section on “Money Rates”.


34.           Rules and Regulations.  Tenant agrees to abide by the rules and
regulations set forth on Exhibit "F" attached hereto, as well as other rules and
regulations reasonably promulgated by the Landlord from time to time, so long as
such rules and regulations are uniformly enforced against all tenants of
Landlord in the Building and do not materially diminish or impair the rights of
Tenant under this Lease.


35.           Miscellaneous.


(a)           The parties hereto hereby covenant and agree that Landlord shall
receive the Base Rent and Additional Rent and all other sums payable by Tenant
hereinabove provided as income from the Demised Premises, without any abatement,
reduction, set-off, counterclaim, defense or deduction whatsoever.


(b)           If any clause or provision of this Lease is determined to be
illegal, invalid or unenforceable under present or future laws effective during
the Term, then and in that event, it is the intention of the parties hereto that
the remainder of this Lease shall not be affected thereby, and that in lieu of
such illegal, invalid or unenforceable clause or provision there shall be
substituted a clause or provision as similar in terms to such illegal, invalid
or unenforceable clause or provision as may be possible and be legal, valid and
enforceable.


(c)           All rights, powers, and privileges conferred hereunder upon the
parties hereto shall be cumulative, but not restrictive to those given by law


(d)           Time is of the essence of this Lease.


(e)           No failure of Landlord or Tenant to exercise any power given
Landlord or Tenant hereunder or to insist upon strict compliance by Landlord or
Tenant with its obligations hereunder, and no custom or practice of the parties
at variance with the terms hereof shall constitute a waiver of Landlord's or
Tenant's rights to demand exact compliance with the terms hereof.


(f)           This Lease contains the entire agreement of the parties hereto and
no representations, inducements, promises or agreements, oral or otherwise,
between the parties not embodied herein shall be of any force and effect.  The
masculine (or neuter) pronoun, singular number shall include the masculine,
feminine and neuter gender and the singular and plural number.


(g)           Landlord and Tenant agree to execute, upon request of the other, a
memorandum of this Lease in recordable form and the requesting party shall pay
the costs and charges for the recording of such memorandum of lease.  Under no
circumstances shall Tenant have the right to record this Lease.


(h)           The captions of this Lease are for convenience only and are not a
part of this Lease, and do not in any way define, limit, describe or amplify the
terms or provisions of this Lease or the scope or intent thereof.


(i)           This Lease may be executed in multiple counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same agreement.


(j)           This Lease shall be interpreted under the laws of the State where
the Demised Premises are located.


(k)           The parties acknowledge that this Lease is the result of
negotiations between the parties, and in construing any ambiguity hereunder no
presumption shall be made in favor of either party.  No inference shall be made
from any item which has been stricken from this Lease other than the deletion of
such item.


36.           Lease Date.  For purposes of this Lease, the term "Lease Date"
shall mean the date upon which this Lease is signed by Landlord or Tenant,
whichever is later.


37.           Anti-Terrorism Representations.  Tenant is not, and shall not
during the Term become, a person or entity with whom Landlord is restricted from
doing business with under the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 1002, H.R.
3162, Public Law 107-56 (commonly known as the “USA Patriot Act”) and Executive
Order Number 13224 on Terrorism Financing, effective September 24, 2001 and
regulations promulgated pursuant thereto (collectively, “Anti-Terrorism Laws”),
including without limitation persons and entities named on the Office of Foreign
Asset Control Specially Designated and Blocked Persons List (collectively
“Prohibited Persons).


To the best of its knowledge, Tenant is not currently engaged in any
transactions or dealings, or otherwise associated with, any Prohibited Persons
in connection with the use or occupancy of the Demised Premises.  Tenant will
not in the future during the Term engage in any transactions or dealings, or be
otherwise associated with, any Prohibited Persons in connection with the use or
occupancy of the Demised Premises.


Breach of these representations constitutes a material breach of this Lease and
shall entitle Landlord to any and all remedies available thereunder, or at law
or in equity.


38.           Authority.  If Tenant is not a natural person, Tenant shall cause
its corporate secretary or general partner, as applicable, to execute the
certificate attached hereto as Exhibit “G”.  Tenant is authorized by all
required corporate or partnership action to enter into this Lease and the
individual(s) signing this Lease on behalf of Tenant are each authorized to bind
Tenant to its terms.  The individual(s) signing this Lease on behalf of Landlord
are each authorized to bind Landlord to its terms.


39.           JURY TRIAL WAIVER.  THE LANDLORD AND THE TENANT, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS LEASE, THE
DEMISED PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE OR THE DEMISED
PREMISES.


40.           Additional Provisions.  The Additional Provisions, if any,
attached hereto as Exhibit “I” are incorporated herein and made a part hereof,
and to the extent of any conflict between the foregoing provisions and the
Additional Provisions, the Additional Provisions shall control.








[Signature Page to Follow]

12024/00003/428855/9
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have hereunto set their hands under
seals, the day and year written next to each party's signature below.


LANDLORD:


MLRP Sergo LLC,
a Delaware limited liability company


By:           /s/ Michael J. Dolan
Name:                      Michael J. Dolan
Title:           Vice President


Date:   04/18/2007




TENANT:


Chas. Levy Circulating Company, LLC,
a Delaware limited liability company


Date:  04/17/2007
By:           /s/ James Gillis
Name: James Gillis
Title:           Pres / Co-CEO


Attest:                      /s/ Sheila Morgan
Name: Sheila Morgan
Title:           Contract Administrator





 
 
 
 

--------------------------------------------------------------------------------

 
